Exhibit 10.7

 

INTRUSION INC.

 

AUTOMATIC STOCK OPTION AGREEMENT

 

RECITALS

 

A.                                   The Corporation has implemented an
automatic option grant program under the Plan pursuant to which eligible
non-employee members of the Board will automatically receive special option
grants at periodic intervals over their period of Board service in order to
provide such individuals with a meaningful incentive to continue to serve as
members of the Board.

 

B.                                     Optionee is an eligible non-employee
Board member, and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the automatic grant of an
option to purchase shares of Common Stock under the Plan.

 

C.                                     All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 


1.                                       GRANT OF OPTION.  THE CORPORATION
HEREBY GRANTS TO OPTIONEE, AS OF THE GRANT DATE, A NON-STATUTORY OPTION TO
PURCHASE UP TO THE NUMBER OF OPTION SHARES SPECIFIED IN THE GRANT NOTICE.  THE
OPTION SHARES SHALL BE PURCHASABLE FROM TIME TO TIME DURING THE OPTION TERM
SPECIFIED IN PARAGRAPH 2 AT THE EXERCISE PRICE.


 


2.                                       OPTION TERM.  THIS OPTION SHALL HAVE A
TERM OF TEN (10) YEARS MEASURED FROM THE GRANT DATE AND SHALL ACCORDINGLY EXPIRE
AT THE CLOSE OF BUSINESS ON THE EXPIRATION DATE, UNLESS SOONER TERMINATED IN
ACCORDANCE WITH PARAGRAPH 5, 6 OR 7.


 


3.                                       LIMITED TRANSFERABILITY.


 


(A)                                  THIS OPTION MAY BE ASSIGNED IN WHOLE OR IN
PART DURING OPTIONEE’S LIFETIME TO ONE OR MORE MEMBERS OF OPTIONEE’S FAMILY OR
TO A TRUST ESTABLISHED FOR THE EXCLUSIVE BENEFIT OF ONE OR MORE SUCH FAMILY
MEMBERS OR TO OPTIONEE’S FORMER SPOUSE, TO THE EXTENT SUCH ASSIGNMENT IS IN
CONNECTION WITH THE OPTIONEE’S ESTATE PLAN OR PURSUANT TO A DOMESTIC RELATIONS
ORDER.  THE ASSIGNED PORTION SHALL BE EXERCISABLE ONLY BY THE PERSON OR PERSONS
WHO ACQUIRE A PROPRIETARY INTEREST IN THE OPTION PURSUANT TO SUCH ASSIGNMENT. 
THE TERMS APPLICABLE TO THE ASSIGNED PORTION SHALL BE THE SAME AS THOSE IN
EFFECT FOR THIS OPTION IMMEDIATELY PRIOR TO SUCH ASSIGNMENT.


 


(B)                                 SHOULD THE OPTIONEE DIE WHILE HOLDING THIS
OPTION, THEN THIS OPTION SHALL BE TRANSFERRED IN ACCORDANCE WITH OPTIONEE’S WILL
OR THE LAWS OF INHERITANCE.  HOWEVER, OPTIONEE MAY DESIGNATE ONE OR MORE PERSONS
AS THE BENEFICIARY OR BENEFICIARIES OF THIS OPTION, AND THIS OPTION SHALL, IN
ACCORDANCE WITH SUCH DESIGNATION, AUTOMATICALLY BE TRANSFERRED TO SUCH
BENEFICIARY OR BENEFICIARIES UPON THE OPTIONEE’S DEATH WHILE HOLDING

 

--------------------------------------------------------------------------------


 


THIS OPTION.  SUCH BENEFICIARY OR BENEFICIARIES SHALL TAKE THE TRANSFERRED
OPTION SUBJECT TO ALL THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING
(WITHOUT LIMITATION) THE LIMITED TIME PERIOD DURING WHICH THIS OPTION MAY,
PURSUANT TO PARAGRAPH 5, BE EXERCISED FOLLOWING OPTIONEE’S DEATH.


 


4.                                       EXERCISABILITY/VESTING.  THIS OPTION
SHALL BECOME VESTED AND EXERCISABLE FOR THE OPTION SHARES IN ONE OR MORE
INSTALLMENTS AS SPECIFIED IN THE GRANT NOTICE.  AS THE OPTION BECOMES
EXERCISABLE FOR SUCH INSTALLMENTS, THOSE INSTALLMENTS SHALL ACCUMULATE, AND THE
OPTION SHALL REMAIN EXERCISABLE FOR THE ACCUMULATED INSTALLMENTS UNTIL THE
EXPIRATION DATE OR SOONER TERMINATION OF THE OPTION TERM UNDER PARAGRAPH 5, 6 OR
7.  THE OPTION SHARES SHALL, HOWEVER, BE SUBJECT TO ACCELERATED VESTING PURSUANT
TO THE PROVISIONS OF PARAGRAPH 5, 6 OR 7, BUT IN NO EVENT SHALL ANY ADDITIONAL
OPTION SHARES VEST FOLLOWING OPTIONEE’S CESSATION OF SERVICE AS A BOARD MEMBER.


 


5.                                       CESSATION OF BOARD SERVICE.  SHOULD
OPTIONEE’S SERVICE AS A BOARD MEMBER CEASE WHILE THIS OPTION REMAINS
OUTSTANDING, THEN THE OPTION TERM SPECIFIED IN PARAGRAPH 2 SHALL TERMINATE (AND
THIS OPTION SHALL CEASE TO BE OUTSTANDING) PRIOR TO THE EXPIRATION DATE IN
ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 


(A)                                  SHOULD OPTIONEE CEASE TO SERVE AS A BOARD
MEMBER FOR ANY REASON WHILE THIS OPTION IS OUTSTANDING, THEN THE PERIOD DURING
WHICH THIS OPTION MAY BE EXERCISED SHALL BE REDUCED TO A ONE-YEAR PERIOD
MEASURED FROM THE DATE OF SUCH CESSATION OF BOARD SERVICE, BUT IN NO EVENT SHALL
THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE.  DURING SUCH
LIMITED PERIOD OF EXERCISABILITY, OPTIONEE (OR THE PERSON OR PERSONS TO WHOM
THIS OPTION IS TRANSFERRED PURSUANT TO A PERMITTED TRANSFER UNDER PARAGRAPH 3)
MAY NOT EXERCISE THIS OPTION IN THE AGGREGATE FOR MORE THAN THE NUMBER OF OPTION
SHARES (IF ANY) IN WHICH OPTIONEE IS VESTED ON THE DATE OF HIS OR HER CESSATION
OF BOARD SERVICE.  UPON THE EARLIER OF (I) THE EXPIRATION OF SUCH ONE-YEAR
PERIOD OR (II) THE SPECIFIED EXPIRATION DATE, THE OPTION SHALL TERMINATE AND
CEASE TO BE EXERCISABLE WITH RESPECT TO ANY VESTED OPTION SHARES FOR WHICH THE
OPTION HAS NOT BEEN EXERCISED.


 


(B)                                 SHOULD OPTIONEE CEASE SERVICE AS A BOARD
MEMBER BY REASON OF DEATH OR PERMANENT DISABILITY, THEN ANY OPTION SHARES AT THE
TIME SUBJECT TO THIS OPTION BUT NOT OTHERWISE VESTED SHALL VEST IN FULL SO THAT
THIS OPTION MAY BE EXERCISED FOR ANY OR ALL OF THE OPTION SHARES AS FULLY VESTED
SHARES OF COMMON STOCK AT ANY TIME PRIOR TO THE EARLIER OF (I) THE EXPIRATION OF
THE ONE-YEAR PERIOD MEASURED FROM THE DATE OF OPTIONEE’S CESSATION OF BOARD
SERVICE OR (II) THE SPECIFIED EXPIRATION DATE, WHEREUPON THIS OPTION SHALL
TERMINATE AND CEASE TO BE OUTSTANDING.


 


(C)                                  UPON OPTIONEE’S CESSATION OF BOARD SERVICE
FOR ANY REASON OTHER THAN DEATH OR PERMANENT DISABILITY, THIS OPTION SHALL
IMMEDIATELY TERMINATE AND CEASE TO BE OUTSTANDING WITH RESPECT TO ANY AND ALL
OPTION SHARES IN WHICH OPTIONEE IS NOT OTHERWISE AT THAT TIME VESTED IN
ACCORDANCE WITH THE NORMAL VESTING SCHEDULE OR THE SPECIAL VESTING ACCELERATION
PROVISIONS OF PARAGRAPHS 6 AND 7 BELOW.

 

2

--------------------------------------------------------------------------------


 


6.                                       CHANGE IN CONTROL.


 


(A)                                  IN THE EVENT OF A CHANGE IN CONTROL
EFFECTED DURING OPTIONEE’S PERIOD OF BOARD SERVICE, ANY OPTION SHARES AT THE
TIME SUBJECT TO THIS OPTION BUT NOT OTHERWISE VESTED SHALL AUTOMATICALLY VEST SO
THAT THIS OPTION SHALL, IMMEDIATELY PRIOR TO THE SPECIFIED EFFECTIVE DATE FOR
THAT CHANGE IN CONTROL, BECOME EXERCISABLE FOR ALL OF THE OPTION SHARES AS FULLY
VESTED SHARES OF COMMON STOCK AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE
VESTED SHARES.  IMMEDIATELY FOLLOWING THE CONSUMMATION OF THE CHANGE IN CONTROL,
THIS OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING, EXCEPT TO THE EXTENT
ASSUMED BY THE SUCCESSOR CORPORATION OR ITS PARENT COMPANY OR OTHERWISE
CONTINUED IN EFFECT PURSUANT TO THE TERMS OF THE CHANGE IN CONTROL TRANSACTION.


 


(B)                                 IF THIS OPTION IS ASSUMED IN CONNECTION WITH
A CHANGE IN CONTROL OR OTHERWISE CONTINUED IN EFFECT, THEN THIS OPTION SHALL BE
APPROPRIATELY ADJUSTED, IMMEDIATELY AFTER SUCH CHANGE IN CONTROL, TO APPLY TO
THE NUMBER AND CLASS OF SECURITIES WHICH WOULD HAVE BEEN ISSUABLE TO OPTIONEE IN
CONSUMMATION OF SUCH CHANGE IN CONTROL HAD THE OPTION BEEN EXERCISED IMMEDIATELY
PRIOR TO SUCH CHANGE IN CONTROL, AND APPROPRIATE ADJUSTMENTS SHALL ALSO BE MADE
TO THE EXERCISE PRICE, PROVIDED THE AGGREGATE EXERCISE PRICE SHALL REMAIN THE
SAME.  TO THE EXTENT THE ACTUAL HOLDERS OF THE CORPORATION’S OUTSTANDING COMMON
STOCK RECEIVE CASH CONSIDERATION FOR THEIR COMMON STOCK IN CONSUMMATION OF THE
CHANGE IN CONTROL TRANSACTION, THE SUCCESSOR CORPORATION MAY, IN CONNECTION WITH
THE ASSUMPTION OF THIS OPTION, SUBSTITUTE ONE OR MORE SHARES OF ITS OWN COMMON
STOCK WITH A FAIR MARKET VALUE EQUIVALENT TO THE CASH CONSIDERATION PAID PER
SHARE OF COMMON STOCK IN SUCH CHANGE IN CONTROL TRANSACTION.


 


7.                                       PROXY CONTEST.  IN THE EVENT A PROXY
CONTEST OCCURS DURING OPTIONEE’S PERIOD OF BOARD SERVICE, ANY OPTION SHARES AT
THE TIME SUBJECT TO THIS OPTION BUT NOT OTHERWISE VESTED SHALL AUTOMATICALLY
VEST SO THAT THIS OPTION SHALL, IMMEDIATELY UPON THE CONSUMMATION OF THE PROXY
CONTEST, BECOME EXERCISABLE FOR ALL OF THE OPTION SHARES AS FULLY VESTED SHARES
OF COMMON STOCK AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE VESTED SHARES. 
THIS OPTION SHALL REMAIN EXERCISABLE FOR SUCH FULLY VESTED OPTION SHARES UNTIL
THE EARLIER TO OCCUR OF (I) THE SPECIFIED EXPIRATION DATE, AND (II) THE SOONER
TERMINATION OF THIS OPTION IN ACCORDANCE WITH PARAGRAPH 5 OR 6.


 


8.                                       ADJUSTMENT IN OPTION SHARES.  SHOULD
ANY CHANGE BE MADE TO THE COMMON STOCK BY REASON OF ANY STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES, EXCHANGE OF SHARES OR OTHER
CHANGE AFFECTING THE OUTSTANDING COMMON STOCK AS A CLASS WITHOUT THE
CORPORATION’S RECEIPT OF CONSIDERATION, APPROPRIATE ADJUSTMENTS SHALL BE MADE TO
(I) THE TOTAL NUMBER AND/OR CLASS OF SECURITIES SUBJECT TO THIS OPTION AND
(II) THE EXERCISE PRICE IN ORDER TO REFLECT SUCH CHANGE AND THEREBY PRECLUDE A
DILUTION OR ENLARGEMENT OF BENEFITS HEREUNDER.


 


9.                                       STOCKHOLDER RIGHTS.  THE HOLDER OF THIS
OPTION SHALL NOT HAVE ANY STOCKHOLDER RIGHTS WITH RESPECT TO THE OPTION SHARES
UNTIL SUCH PERSON SHALL HAVE EXERCISED THE OPTION, PAID THE EXERCISE PRICE AND
BECOME A HOLDER OF RECORD OF THE PURCHASED SHARES.

 

3

--------------------------------------------------------------------------------


 


10.                                 MANNER OF EXERCISING OPTION.


 


(A)                                  IN ORDER TO EXERCISE THIS OPTION WITH
RESPECT TO ALL OR ANY PART OF THE OPTION SHARES FOR WHICH THIS OPTION IS AT THE
TIME EXERCISABLE, OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE
OPTION) MUST TAKE THE FOLLOWING ACTIONS:


 


(I)                                     TO THE EXTENT THE OPTION IS EXERCISED
FOR VESTED OPTION SHARES, EXECUTE AND DELIVER TO THE CORPORATION A NOTICE OF
EXERCISE (SEE ATTACHED FORM) FOR THE OPTION SHARES FOR WHICH THE OPTION IS
EXERCISED.  TO THE EXTENT THIS OPTION IS EXERCISED FOR UNVESTED OPTION SHARES,
EXECUTE AND DELIVER TO THE CORPORATION A PURCHASE AGREEMENT FOR THOSE UNVESTED
OPTION SHARES.


 


(II)                                  PAY THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES IN ONE OR MORE OF THE FOLLOWING FORMS:

 

(A)                              CASH OR CHECK MADE PAYABLE TO THE CORPORATION
(INCLUDES CASH PAID FROM OPTIONEE’S BROKERAGE PURSUANT TO A PRESALE OF SHARES IN
A SO-CALLED “CASHLESS” EXERCISE),

 

(B)                                SHARES OF COMMON STOCK HELD BY OPTIONEE (OR
ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) FOR THE REQUISITE PERIOD
NECESSARY TO AVOID A CHARGE TO THE CORPORATION’S EARNINGS FOR FINANCIAL
REPORTING PURPOSES AND VALUED AT FAIR MARKET VALUE ON THE EXERCISE DATE, OR

 

(C)                                TO THE EXTENT THE OPTION IS EXERCISED FOR
VESTED OPTION SHARES, THROUGH A SPECIAL SALE AND REMITTANCE PROCEDURE PURSUANT
TO WHICH OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) SHALL
CONCURRENTLY PROVIDE IRREVOCABLE INSTRUCTIONS (I) TO A BROKERAGE FIRM TO EFFECT
THE IMMEDIATE SALE OF THE PURCHASED SHARES AND REMIT TO THE CORPORATION, OUT OF
THE SALE PROCEEDS AVAILABLE ON THE SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER
THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES PLUS ALL
APPLICABLE INCOME AND EMPLOYMENT TAXES REQUIRED TO BE WITHHELD BY THE
CORPORATION BY REASON OF SUCH EXERCISE AND (II) TO THE CORPORATION TO DELIVER
THE CERTIFICATES FOR THE PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN
ORDER TO COMPLETE THE SALE.

 

Payment forms (B), and (C) above shall be accepted solely at the option of the
Plan Administrator.

 


(III)                               FURNISH TO THE CORPORATION APPROPRIATE
DOCUMENTATION THAT THE PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN
OPTIONEE) HAVE THE RIGHT TO EXERCISE THIS OPTION.


 


(B)                                 EXCEPT TO THE EXTENT THE SALE AND REMITTANCE
PROCEDURE IS UTILIZED IN CONNECTION WITH THE OPTION EXERCISE, PAYMENT OF THE
EXERCISE PRICE MUST ACCOMPANY THE NOTICE OF EXERCISE (OR THE PURCHASE AGREEMENT)
DELIVERED TO THE CORPORATION IN CONNECTION WITH THE OPTION EXERCISE.

 

4

--------------------------------------------------------------------------------


 


(C)                                  AS SOON AFTER THE EXERCISE DATE AS
PRACTICAL, THE CORPORATION SHALL ISSUE TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER
PERSON OR PERSONS EXERCISING THIS OPTION) A CERTIFICATE FOR THE PURCHASED OPTION
SHARES, WITH THE APPROPRIATE LEGENDS AFFIXED THERETO.  TO THE EXTENT ANY SUCH
OPTION SHARES ARE UNVESTED, THE CERTIFICATES FOR THOSE OPTION SHARES SHALL BE
ENDORSED WITH AN APPROPRIATE LEGEND EVIDENCING THE CORPORATION’S REPURCHASE
RIGHTS AND MAY BE HELD IN ESCROW WITH THE CORPORATION UNTIL SUCH SHARES VEST.


 


(D)                                 IN NO EVENT MAY THIS OPTION BE EXERCISED FOR
ANY FRACTIONAL SHARES.


 


11.                                 NO IMPAIRMENT OF RIGHTS.  THIS AGREEMENT
SHALL NOT IN ANY WAY AFFECT THE RIGHT OF THE CORPORATION TO ADJUST, RECLASSIFY,
REORGANIZE OR OTHERWISE MAKE CHANGES IN ITS CAPITAL OR BUSINESS STRUCTURE OR TO
MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE OR SELL OR TRANSFER ALL OR ANY PART OF
ITS BUSINESS OR ASSETS.  IN ADDITION, THIS AGREEMENT SHALL NOT IN ANY WAY BE
CONSTRUED OR INTERPRETED SO AS TO AFFECT ADVERSELY OR OTHERWISE IMPAIR THE RIGHT
OF THE CORPORATION OR THE STOCKHOLDERS TO REMOVE OPTIONEE FROM THE BOARD AT ANY
TIME IN ACCORDANCE WITH THE PROVISIONS OF APPLICABLE LAW.


 


12.                                 COMPLIANCE WITH LAWS AND REGULATIONS.


 


(A)                                  THE EXERCISE OF THIS OPTION AND THE
ISSUANCE OF THE OPTION SHARES UPON SUCH EXERCISE SHALL BE SUBJECT TO COMPLIANCE
BY THE CORPORATION AND OPTIONEE WITH ALL APPLICABLE REQUIREMENTS OF LAW RELATING
THERETO AND WITH ALL APPLICABLE REGULATIONS OF ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK MAY BE LISTED FOR TRADING AT THE TIME OF SUCH
EXERCISE AND ISSUANCE.


 


(B)                                 THE INABILITY OF THE CORPORATION TO OBTAIN
APPROVAL FROM ANY REGULATORY BODY HAVING AUTHORITY DEEMED BY THE CORPORATION TO
BE NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO
THIS OPTION SHALL RELIEVE THE CORPORATION OF ANY LIABILITY WITH RESPECT TO THE
NON-ISSUANCE OR SALE OF THE COMMON STOCK AS TO WHICH SUCH APPROVAL SHALL NOT
HAVE BEEN OBTAINED.  THE CORPORATION, HOWEVER, SHALL USE ITS BEST EFFORTS TO
OBTAIN ALL SUCH APPROVALS.


 


13.                                 SUCCESSORS AND ASSIGNS.  EXCEPT TO THE
EXTENT OTHERWISE PROVIDED IN PARAGRAPH 3 OR 6, THE PROVISIONS OF THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE CORPORATION AND ITS
SUCCESSORS AND ASSIGNS AND OPTIONEE, OPTIONEE’S ASSIGNS, THE LEGAL
REPRESENTATIVES, HEIRS AND LEGATEES OF OPTIONEE’S ESTATE AND ANY BENEFICIARIES
OF THIS OPTION DESIGNATED BY OPTIONEE.


 


14.                                 NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN OR
DELIVERED TO THE CORPORATION UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN
WRITING AND ADDRESSED TO THE CORPORATION AT ITS PRINCIPAL CORPORATE OFFICES. 
ANY NOTICE REQUIRED TO BE GIVEN OR DELIVERED TO OPTIONEE SHALL BE IN WRITING AND
ADDRESSED TO OPTIONEE AT THE ADDRESS INDICATED BELOW OPTIONEE’S SIGNATURE LINE
ON THE GRANT NOTICE.  ALL NOTICES SHALL BE DEEMED EFFECTIVE UPON PERSONAL
DELIVERY OR UPON DEPOSIT IN THE U.S. MAIL, POSTAGE PREPAID AND PROPERLY
ADDRESSED TO THE PARTY TO BE NOTIFIED.

 

5

--------------------------------------------------------------------------------


 


15.                                 CONSTRUCTION.  THIS AGREEMENT AND THE OPTION
EVIDENCED HEREBY ARE MADE AND GRANTED PURSUANT TO THE PLAN AND ARE IN ALL
RESPECTS LIMITED BY AND SUBJECT TO THE TERMS OF THE PLAN.


 


16.                                 GOVERNING LAW.  THE INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS WITHOUT RESORT TO THAT STATE’S CONFLICT-OF-LAWS RULES.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT I

 

NOTICE OF EXERCISE

 

I hereby notify Intrusion Inc. (the “Corporation”) that I elect to purchase
                          shares of the Corporation’s Common Stock (the
“Purchased Shares”) at the option exercise price of $                   per
share (the “Exercise Price”) pursuant to that certain option (the “Option”)
granted to me under the Corporation’s 2005 Stock Incentive Plan on
                             ,                 .

 

Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively, I
may utilize the special broker-dealer sale and remittance procedure specified in
my agreement to effect payment of the Exercise Price for any Purchased Shares in
which I am vested at the time of exercise of the Option.

 

_____________, _____

 

Date

 

 

 

 

 

 

Optionee:

 

 

 

 

 

Print Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Print name in exact manner it is to
appear on the stock certificate:

 

 

 

Address to which certificate is to
be sent, if different from address above:

 

 

 

 

 

 

 

Social Security Number:

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                   “AGREEMENT” SHALL MEAN THIS AUTOMATIC STOCK
OPTION AGREEMENT.

 

B.                                     “BOARD” SHALL MEAN THE CORPORATION’S
BOARD OF DIRECTORS.

 

C.                                     “CHANGE IN CONTROL” SHALL MEAN A CHANGE
IN OWNERSHIP OR CONTROL OF THE CORPORATION EFFECTED THROUGH ANY OF THE FOLLOWING
TRANSACTIONS:

 

(I)                                     A MERGER, CONSOLIDATION OR OTHER
REORGANIZATION APPROVED BY THE CORPORATION’S STOCKHOLDERS, UNLESS SECURITIES
REPRESENTING MORE THAN 50% OF THE TOTAL COMBINED VOTING POWER OF THE VOTING
SECURITIES OF THE SUCCESSOR CORPORATION ARE IMMEDIATELY THEREAFTER BENEFICIALLY
OWNED, DIRECTLY OR INDIRECTLY, BY THE PERSONS WHO BENEFICIALLY OWNED THE
CORPORATION’S OUTSTANDING VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH
TRANSACTION;

 

(II)                                  THE SALE, TRANSFER OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE CORPORATION’S ASSETS; OR

 

(III)                               THE ACQUISITION, DIRECTLY OR INDIRECTLY, BY
ANY PERSON OR RELATED GROUP OF PERSONS (OTHER THAN THE CORPORATION OR A PERSON
THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH, THE CORPORATION) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF
RULE 13D-3 OF THE EXCHANGE ACT) OF SECURITIES POSSESSING MORE THAN 50% OF THE
TOTAL COMBINED VOTING POWER OF THE CORPORATION’S OUTSTANDING SECURITIES PURSUANT
TO A TENDER OR EXCHANGE OFFER MADE DIRECTLY TO THE CORPORATION’S STOCKHOLDERS.

 

D.                                    “COMMON STOCK” SHALL MEAN SHARES OF THE
CORPORATION’S COMMON STOCK, PAR VALUE $0.01 PER SHARE.

 

E.                                      “CODE” SHALL MEAN THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED.

 

F.                                      “CORPORATION” SHALL MEAN INTRUSION INC.,
A DELAWARE CORPORATION, AND ANY SUCCESSOR CORPORATION TO ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OR VOTING STOCK OF INTRUSION INC. WHICH HAS BY APPROPRIATE
ACTION ASSUMED THE PLAN.

 

G.                                     “EXERCISE DATE” SHALL MEAN THE DATE ON
WHICH THE OPTION SHALL HAVE BEEN EXERCISED IN ACCORDANCE WITH PARAGRAPH 10 OF
THE AGREEMENT.

 

H.                                    “EXERCISE PRICE” SHALL MEAN THE EXERCISE
PRICE PER SHARE AS SPECIFIED IN THE GRANT NOTICE.

 

I.                                         “EXPIRATION DATE” SHALL MEAN
5:00 P.M. CENTRAL TIME ON THE DATE ON WHICH THE OPTION EXPIRES AS SPECIFIED IN
THE GRANT NOTICE.

 

--------------------------------------------------------------------------------


 

J.                                        “FAIR MARKET VALUE” PER SHARE OF
COMMON STOCK ON ANY RELEVANT DATE SHALL BE DETERMINED IN ACCORDANCE WITH THE
FOLLOWING PROVISIONS:

 

(I)                                     IF THE COMMON STOCK IS AT THE TIME
TRADED ON THE NASDAQ STOCK MARKET, THEN THE FAIR MARKET VALUE SHALL BE THE
CLOSING SELLING PRICE PER SHARE OF COMMON STOCK ON THE DATE IN QUESTION, AS SUCH
PRICE IS REPORTED BY THE NATIONAL ASSOCIATION OF SECURITIES DEALERS ON THE
NASDAQ STOCK MARKET AND PUBLISHED IN THE WALL STREET JOURNAL.  IF THERE IS NO
CLOSING SELLING PRICE FOR THE COMMON STOCK ON THE DATE IN QUESTION, THEN THE
FAIR MARKET VALUE SHALL BE THE CLOSING SELLING PRICE ON THE LAST PRECEDING DATE
FOR WHICH SUCH QUOTATION EXISTS.

 

(II)                                  IF THE COMMON STOCK IS AT THE TIME LISTED
ON ANY STOCK EXCHANGE, THEN THE FAIR MARKET VALUE SHALL BE THE CLOSING SELLING
PRICE PER SHARE OF COMMON STOCK ON THE DATE IN QUESTION ON THE STOCK EXCHANGE
WHICH SERVES AS THE PRIMARY MARKET FOR THE COMMON STOCK, AS SUCH PRICE IS
OFFICIALLY QUOTED IN THE COMPOSITE TAPE OF TRANSACTIONS ON SUCH EXCHANGE AND
PUBLISHED IN THE WALL STREET JOURNAL.  IF THERE IS NO CLOSING SELLING PRICE FOR
THE COMMON STOCK ON THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE
THE CLOSING SELLING PRICE ON THE LAST PRECEDING DATE FOR WHICH SUCH QUOTATION
EXISTS.

 

(III)                               IF THE COMMON STOCK IS AT THE TIME NEITHER
LISTED ON ANY STOCK EXCHANGE OR THE NASDAQ STOCK MARKET, THEN THE FAIR MARKET
VALUE SHALL BE DETERMINED BY THE PLAN ADMINISTRATOR AFTER TAKING INTO ACCOUNT
SUCH FACTORS AS THE PLAN ADMINISTRATOR SHALL DEEM APPROPRIATE.

 

K.                                    “GRANT DATE” SHALL MEAN THE DATE OF GRANT
OF THE OPTION AS SPECIFIED IN THE GRANT NOTICE.

 

L.                                      “GRANT NOTICE” SHALL MEAN THE NOTICE OF
GRANT OF AUTOMATIC STOCK OPTION ACCOMPANYING THE AGREEMENT, PURSUANT TO WHICH
OPTIONEE HAS BEEN INFORMED OF THE BASIC TERMS OF THE OPTION EVIDENCED HEREBY.

 

M.                                 “NON-STATUTORY OPTION” SHALL MEAN AN OPTION
NOT INTENDED TO SATISFY THE REQUIREMENTS OF CODE SECTION 422.

 

N.                                    “NOTICE OF EXERCISE” SHALL MEAN THE NOTICE
OF EXERCISE IN THE FORM OF EXHIBIT I.

 

O.                                    “OPTION SHARES” SHALL MEAN THE NUMBER OF
SHARES OF COMMON STOCK SUBJECT TO THE OPTION.

 

P.                                      “OPTIONEE” SHALL MEAN THE PERSON TO WHOM
THE OPTION IS GRANTED AS SPECIFIED IN THE GRANT NOTICE.

 

Q.                                    “PERMANENT DISABILITY” SHALL MEAN THE
INABILITY OF OPTIONEE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON OF
ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH IS EXPECTED TO
RESULT IN DEATH OR HAS LASTED OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF TWELVE (12) MONTHS OR MORE.

 

R.                                     “PLAN” SHALL MEAN THE CORPORATION’S 2005
STOCK INCENTIVE PLAN.

 

--------------------------------------------------------------------------------


 

S.                                      “PROXY CONTEST” SHALL MEAN A CHANGE IN
OWNERSHIP OR CONTROL OF THE CORPORATION EFFECTED THROUGH A CHANGE IN THE
COMPOSITION OF THE BOARD OVER A PERIOD OF THIRTY-SIX CONSECUTIVE MONTHS OR LESS
SUCH THAT A MAJORITY OF THE BOARD MEMBERS CEASES, BY REASON OF ONE OR MORE
CONTESTED ELECTIONS FOR BOARD MEMBERSHIP, TO BE COMPRISED OF INDIVIDUALS WHO
EITHER (A) HAVE BEEN BOARD MEMBERS CONTINUOUSLY SINCE THE BEGINNING OF SUCH
PERIOD OR (B) HAVE BEEN ELECTED OR NOMINATED FOR ELECTION AS BOARD MEMBERS
DURING SUCH PERIOD BY AT LEAST A MAJORITY OF THE BOARD MEMBERS DESCRIBED IN
CLAUSE (A) WHO WERE STILL IN OFFICE AT THE TIME THE BOARD APPROVED SUCH ELECTION
OR NOMINATION.

 

T.                                     “PURCHASE AGREEMENT” SHALL MEAN THE STOCK
PURCHASE AGREEMENT (IN FORM AND SUBSTANCE SATISFACTORY TO THE CORPORATION) WHICH
GRANTS THE CORPORATION THE RIGHT TO REPURCHASE, AT THE EXERCISE PRICE, ANY AND
ALL UNVESTED OPTION SHARES HELD BY OPTIONEE AT THE TIME OF OPTIONEE’S CESSATION
OF BOARD SERVICE AND WHICH PRECLUDES THE SALE, TRANSFER OR OTHER DISPOSITION OF
ANY PURCHASED OPTION SHARES WHILE THOSE SHARES ARE UNVESTED AND SUBJECT TO SUCH
REPURCHASE RIGHT.

 

U.                                    “VESTING SCHEDULE” SHALL MEAN THE VESTING
SCHEDULE SPECIFIED IN THE GRANT NOTICE, PURSUANT TO WHICH THE OPTION SHARES WILL
VEST IN ONE OR MORE INSTALLMENTS OVER THE OPTIONEE’S PERIOD OF BOARD SERVICE,
SUBJECT TO ACCELERATION IN ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT.

 

--------------------------------------------------------------------------------